JUDGMENT
Tsoucalas, Judge:
On November 27, 1995, this Court remanded to the Department of Commerce, International Trade Administration (“Commerce”), one issue arising from the final results of Commerce’s administrative review, entitled Final Results of Antidumping Duty Administrative Reviews and Revocation in Part of an Antidumping Duty Order, 58 Fed. Reg. 39,729 (1993).
On June 7,1996, Commerce, in compliance with this Court’s remand order to correct the clerical error in the SAS computer program, filed its *895Final Results of Redetermination Pursuant to Court Remand, RHP Bearings Co. v. United States, Slip Op. 95-194 (November 27, 1995) (“Remand Results”), with this Court.
Commerce having complied with this Court’s remand order by re-examining the computer program and determining that it made no programming error, it is hereby
Ordered that the Remand Results are affirmed, and all other issues having been previously decided, it is further
Ordered that this case is dismissed.